Citation Nr: 9903088	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer to include 
malignant atypical lymphoid infiltrate due to exposure to 
ionizing radiation during service or secondary to service-
connected acne vulgaris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to July 
1955.

This appeal arises from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston Massachusetts, that denied a claim for service 
connection for malignant atypical lymphoid infiltrate 
secondary to service-connected acne vulgaris.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the matter.



REMAND

The veteran contends that he developed a cancerous skin 
condition due to X-ray treatment administered during service 
for his service-connected acne vulgaris.  

Initial review of the claims file indicates that in December 
1963, the RO established service connection for residuals of 
neck acne on an aggravation basis.  The decision reflects 
that the veteran's enlistment examination report noted acne 
of the face and that during active service he was treated 
multiple times for skin problems such as facial and neck 
furuncles, cysts, boils and pustular acne.

In February 1992, a left arm skin specimen was submitted for 
VA pathology analysis.  The microscopic diagnosis was 
psoriasiform dermatitis with atypical lymphoid infiltrate.  A 
private medical report dated in February 1992 indicates that 
a pathologist at Brigham and Women's Hospital also analyzed 
the skin specimen.  The diagnosis remained psoriasiform 
dermatitis with atypical lymphoid infiltrate; however, the 
private biopsy report also contains the following note:

The epidermal hyperplasia and other 
changes are consistent with psoriasis; 
however, the density and extent of 
atypical lymphoid cells raises the 
possibility of an evolving T-cell 
dyscrasia.  The presence of atypical 
cells in vessel lumens warrants an 
examination of a buffy coat for possible 
Sezary cells.

A June 1993 VA report shows that sections of buffy coat were 
examined and revealed no clear Sezary cells.  The assessment 
was probable lymphomatoid papulosis.

A December 1993 VA consultation report notes that two papules 
(one on either side of the chest) were submitted for biopsy.  
A January 1994 report notes that the biopsy showed the left 
chest lesion to be basal cell carcinoma and the right chest 
lesion to be lichen planus.  A February 1994 VA examination 
report included diagnoses of "T-cell lymphoma, by history" 
and basal cell carcinoma, by history.  

VA Regulations prescribe that a dose estimate of ionizing 
radiation in service will be obtained when four conditions 
are met: (1) A claimant has a radiogenic disease; (2) the 
person to whom the regulation is to apply must have had 
"service"; (3) it is established that a radiogenic disease 
first became manifested after service and no presumption 
specified in 38 C.F.R. §§  3.307, 3.309 applies; and, (4) it 
is contended the disease is the result of exposure to 
ionizing radiation in service.  See 38 C.F.R. § 3.311 (1998); 
Hilkert v. West, 11 Vet. App. 284 (1998).

The Board finds satisfactory evidence that the veteran has a 
radiogenic disease (basal cell carcinoma of the skin; and, 
possibly, a non-Hodgkin's lymphoma-the evidence is not 
clear) and that no § 3.307 or § 3.309 presumptions apply.  
(The Board notes that, even if the veteran has a non-
Hodgkin's lymphoma, the presumption afforded by § 3.309(d) 
would not apply because he does not meet the definition of a 
"radiation-exposed veteran" under § 3.309(d)(3)).  The 
required dose estimates should be obtained.  Specifically, 
the RO should ensure to the extent possible that it has 
obtained all available records of the administration of x-
rays in service.  That information and any other germane to 
the request should be forwarded to the appropriate activity 
for an estimate of the cumulative dose of ionizing radiation 
the veteran sustained from those x-rays; and an opinion 
should be obtained as to whether it is at least as likely as 
not that such a dose could have caused the basal cell 
carcinoma diagnosed and treated in December 1993, or the 
lymphomatoid papulosis or T-cell lymphoma shown in the 
record.

Accordingly, the case is REMANDED for the following actions:


1. The service medical records, which 
were in the claims folder as late as 
1974, are no longer there.  The RO 
should obtain any available records 
from the National Personnel Records 
Center, particularly the clinical 
records of the veteran's x-ray 
treatment at Tokyo General Hospital in 
March 1955.

2. Pursuant to 38 C.F.R. § 3.311(a), by 
any means appropriate and in 
accordance with the rest of section 
3.311, obtain an estimate of the 
cumulative dose of ionizing radiation 
as a result of x-ray therapy to which 
the veteran was exposed in service.  
Then perform any other development 
consistent with the response and the 
regulation.

3. Consistent with the regulation and the 
opinion in Hilkert, supra, perform any 
required referrals to the Under 
Secretary for Benefits.

4. Following completion of the foregoing, 
the RO should review the claims file 
to ensure that all of the above 
mentioned development has been 
completed in full.  If any development 
is incomplete or deficient in any 
manner, appropriate corrective action 
should be undertaken. 

5. After ensuring that all requested 
development has been accomplished to 
the extent possible, the RO should 
again consider the veteran's service 
connection claim, including the 
following sub-issues: (1) service 
connection for skin cancer and 
lymphoma as due to exposure to 
ionizing radiation in service; and (2) 
under 38 C.F.R. § 3.310(a) as 
secondary to service-connected acne 
vulgaris.  If the claim remains 
denied, provide the appellant and his 
representative a supplemental 
statement of the case and afford them 
an appropriate amount of time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The veteran and 
his representative are free to furnish additional evidence 
and argument while the case is in remand status.  See 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


